Case 5:19-cv-01564-SMH-MLH Document 25 Filed 05/25/21 Page 1 of 6 PageID #: 289




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 ROBERT L. JACOBE                                  CIVIL ACTION NO. 19-1564

 VERSUS                                            JUDGE S. MAURICE HICKS, JR.

 ROBERTO GONZALEZ,                                 MAGISTRATE JUDGE HORNSBY
 AMERICAN TRUCKING &
 TRANSPORTATIONINSURANCE CO.
 RISK RETENTION GROUP, AND
 MVT SERVICES LLC

                                 MEMORANDUM RULING

        Before the Court is a Motion for Partial Summary Judgment (Record Document

 21) filed by Defendants Roberto Gonzalez, MVT Services, LLC d/b/a Mesilla Valley

 Transportation, and American Trucking and Transportation Insurance Company, RRG

 (“the Defendants”). The Defendants move for summary judgment on the issue of medical

 causation as it relates to Plaintiff Robert L. Jacobe’s (“Plaintiff”) June 2019 heart attack.

 Plaintiff opposes the Motion. See Record Document 23. For the following reasons, the

 Motion is GRANTED.

                     FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff filed the instant suit on September 24, 2019, in the First Judicial District

 Court for the Parish of Caddo alleging damages stemming from a vehicle accident that

 occurred on October 30, 2018. The initial damages identified from the accident in

 Plaintiff’s complaint, i.e., numerous spinal and shoulder injuries, are not at issue here.

 Rather, on or about November 14, 2019, Plaintiff’s counsel informed the Defendants that

 Plaintiff had suffered a heart attack and alleged the attack stemmed from the October




                                              1
Case 5:19-cv-01564-SMH-MLH Document 25 Filed 05/25/21 Page 2 of 6 PageID #: 290




     2018 accident. The Defendants then removed this case to this Court on December 6,

     2019.

             Plaintiff was deposed on June 3, 2020, during which he stated “[h]ad I not had that

     accident, had I been able to continue to work out, had I maintained my diet[,] would I have

     had that heart attack on June 15th? I don’t think so.” Record Document 21-3 at 82. Plaintiff

     now requests damages for the injuries suffered from his heart attack. The Defendants

     filed the instant Motion for Partial Summary Judgment arguing there is not, and Plaintiff

     cannot prove, medical causation between the accident and the heart attack.

             The Defendants assert that expert medical testimony is required to establish

     causation for Plaintiff’s heart attack. They further contend that since the deadline for

     acquiring medical experts has passed, Plaintiff cannot meet his burden and therefore this

     issue must be dismissed. Finally, the Defendants aver there exists no dispute of material

     fact as to whether the accident caused Plaintiff’s heart attack because his treating

     physician foreclosed any such argument when he stated in his deposition that the attack

     could not have been caused by the accident.

                                       LAW AND ANALYSIS

I.      Summary Judgment Standard

             “A partial summary judgment order is not a final judgment but is merely a pre-trial

     adjudication that certain issues are established for trial of the case.” Streber v. Hunter,

     221 F.3d 701, 737 (5th Cir. 2000). Partial summary judgment serves the purpose of

     rooting out, narrowing, and focusing the issues for trial. See Calpetco 1981 v. Marshall

     Exploration, Inc., 989 F.2d 1408, 1415 (5th Cir.1993).




                                                  2
Case 5:19-cv-01564-SMH-MLH Document 25 Filed 05/25/21 Page 3 of 6 PageID #: 291




        Federal Rule of Civil Procedure 56(a) provides that the court “shall grant summary

 judgment if the movant shows that there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” Fed. Rule Civ. P. 56(a). In a

 summary judgment motion, “a party seeking summary judgment always bears the initial

 responsibility of informing the district court of the basis for its motion, and identifying those

 portions of the pleadings. . . [and] affidavits, if any, which it believes demonstrate the

 absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323,

 106 S. Ct. 2548, 2553 (U.S. 1986) (internal quotations and citations omitted). To satisfy

 this burden, the moving party may either “submit evidentiary documents that negate the

 existence of some material element of the non-moving party's claim, or, if the crucial issue

 is one upon which the non-moving party will bear the burden of proof at trial, merely point

 out that the evidentiary documents in the record contain insufficient proof concerning an

 essential element of the non-moving party's claim.” Id. at 325, 106 S.Ct. at 2552. “If a

 party fails to properly support an assertion of fact or fails to properly address another

 party’s assertion of fact as required by Rule 56(c), the court may . . . grant summary

 judgment.” Fed. Rule Civ. P. 56(e)(3).

        If the movant meets this initial burden, then the non-movant has the burden of

 going beyond the pleadings and designating specific facts that prove that a genuine issue

 of material fact exists. See Celotex, 477 U.S. at 325, 106 S. Ct. at 2554; see also Little v.

 Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). A non-movant, however, cannot

 meet the burden of proving that a genuine issue of material fact exists by providing only

 “some metaphysical doubt as to the material facts, by conclusory allegations, by

 unsubstantiated assertions, or by only a scintilla of evidence.” Little, 37 F.3d at 1075.



                                                3
Case 5:19-cv-01564-SMH-MLH Document 25 Filed 05/25/21 Page 4 of 6 PageID #: 292




II.   Analysis

         Plaintiff argues this Court should deny the Defendants’ Motion because the issue

  of causation as to his heart attack is one to be determined by the jury. See Record

  Document 23 at 9. Plaintiff is correct in that Louisiana law clearly states that causation is

  a question of fact to be answered at trial. See Estate of Adams v. Home Health Care of

  Louisiana, 2000-2494 p. 1 (La. 12/18/00), 775 So.2d 1064. However, Plaintiff has

  essentially made the issue of causation undeterminable because he did not provide any

  evidence pertaining to the cause of his heart attack aside from his own lay testimony.

         Under Louisiana law, a plaintiff must prove each element of his tort action by a

  preponderance of the evidence. See Henry v. O’Charley’s Inc., 2013 WL 786417, at *6

  (W.D. La. 03/01/13). Presently, plaintiff must prove there exists medical causation

  between the accident and his heart attack. The Louisiana Supreme Court has presumed

  causation if “(1) before the accident, the plaintiff was in good health, but (2) subsequent

  to the accident, the symptoms of the disabling condition appeared and (3) those

  symptoms continuously manifested themselves afterward, providing that the evidence

  establishes a reasonable possibility of causal connection between the accident and the

  disabling condition.” Id. (quoting Housley v. Cerise, 579 So.2d 973, 980 (La. 1991)).

  However, Plaintiff in this case has a history of coronary artery disease which required two

  stents in 2014 and prescriptions for six different medications to treat and monitor the

  condition. See Record Document 21-3 at 79; see also Record Document 21-4. Because

  Plaintiff was in poor heart health prior to the accident, the Court will not presume causation

  between the accident and the heart attack. Instead, Plaintiff must prove it is more probable

  than not that the heart attack was caused by the vehicle accident.



                                                4
Case 5:19-cv-01564-SMH-MLH Document 25 Filed 05/25/21 Page 5 of 6 PageID #: 293




        When medical causation cannot be presumed and a finding of causation “is not

 one within common knowledge,” expert medical testimony is required. Lassiegne v. Taco

 Bell Corp., 202 F.Supp.2d 512, 524 (E.D. La. 2002) (citing Pfiffner v. Correa, 94-0882

 (La. 10/17/94); 634 So.2d 1288, 1234)). The Court agrees with the Defendants that a

 medical event such as a heart attack is beyond the common knowledge of a lay person

 and requires expert testimony. The Defendants provide testimony from Dr. James Smith,

 treating physician for Plaintiff’s 2019 attack, who stated that he found it “not likely” that

 the accident was the cause of Plaintiff’s heart attack. Record Document 21-4 at 32. Yet,

 Plaintiff has not even offered the name of a medical expert to opine on and support a

 claim of medical causation. All Plaintiff has offered to fulfill his burden of proof are his

 deposition statements explaining “[h]ad I not had that accident, had I been able to

 continue to work out, had I maintained my diet[,] would I have had that heart attack on

 June 15th? I don’t think so.” Record Document 21-3 at 82. What’s more, because the

 deadline has passed to present experts and expert testimony, Plaintiff will not be offering

 any expert evidence to counter the Defendants’ argument negating causation.

        Plaintiff is not able to meet his burden of proving the medical causation between

 the accident and his heart attack, and, as result, the Defendants’ Motion for Partial

 Summary Judgment is GRANTED.

                                       CONCLUSION

        Based on the foregoing reasons,

        The Motion for Partial Summary Judgment (Record Document 21) is GRANTED.

        Any claims for damages stemming from the Plaintiff’s heart attack are hereby

 DISMISSED.



                                              5
Case 5:19-cv-01564-SMH-MLH Document 25 Filed 05/25/21 Page 6 of 6 PageID #: 294




       An order consistent with the terms of the instant Memorandum Ruling shall issue

 herewith.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 25th day of May, 2021.




                                           6
